DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6 – 13, 17 – 21, 24 – 31, and 35 - 37 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Racape et al (US 2020/0195920, hereafter Racape).

As per claim 1, Racape discloses a method of coding implemented by a coding apparatus, the method comprising:

encoding, using the coding apparatus, the selected intra prediction mode using truncated binary coding when the selected intra prediction mode is a remaining mode (¶ 59).
As per claim 2, Racape discloses the method of claim 1, further comprising determining that the selected intra prediction mode falls outside a most probable modes (MPM) list (¶ 58 and 59).
As per claim 6, Racape discloses the method of claim 1, wherein the remaining mode is one of 61 remaining modes (¶ 59).
As per claim 7, Racape discloses the method of claim 2, wherein the MPM list contains 6 modes and the remaining mode is one of 61 remaining modes (¶ 58 and 59).
As per claim 8, Racape discloses the method of claim 7, wherein all intra prediction modes either belong to the MPM list or to the remaining modes (¶ 58  and 59).
As per claim 9, Racape discloses the method of claim 7, wherein all of the remaining modes are coded using the truncated binary coding (¶ 58 and 59).
As per claim 10, Racape discloses the method of claim 1, further comprising filling initial modes in a remaining modes list using a predetermined default mode list (¶48 – 52 and 89).
As per claim 11, Racape discloses the method of claim 10. wherein the predetermined default mode list comprises a planar mode (PLANAR IDX), a dc mode 
As per claim 12, Racape discloses the method of claim 2, further comprising filling initial modes in a remaining modes list using an offset to angular modes included in the MPM list (¶48 – 52 and 89).
As per claim 13, Racape discloses the method of claim 12, wherein the offset is +/- N, where N is an integer with a value of 1, 2, 3, or 4 (¶48 – 52 and 89).
As per claim 17, the method of claim 2, further comprising filling initial modes in a remaining modes list based on a location of a majority of modes in the MPM list relative to one of a planar mode (PLANARIDX), a dc mode (DCIDX), a vertical mode (VER_IDX), a horizontal mode (HOR IDX). an intra mode 2 (2), a vertical diagonal mode (VDIAIDX), and a diagonal mode (DIA_IDX) (¶ 52).
As per claim 18, Racape discloses the method of claim 2, further comprising filling initial modes in a remaining modes list by: comparing each of the modes in the MPM list to a location of different modes within a default mode list: 29Atty. Docket No. 4502-44502 (85910883US05) determining that a winning one of the different modes within the default mode list is nearest to a majority of the modes in the MPM list; and filling a first three modes in the remaining mode list with modes nearest to the winning one of the different modes within the default mode list (¶ 64).
As per claim 19, Racape discloses the method of claim 18, wherein the different modes within a mode category comprise a planar mode (PLANARIDX), a dc mode (DCIDX), a vertical mode (VERIDX), a horizontal mode (HOR IDX), an intra mode 2 (2), a vertical diagonal mode (VDIA IDX), and a diagonal mode (DIAIDX) (¶ 52).
claim 20, arguments analogous to those of claim 1 are applicable for claim 20.
Regarding claim 21, arguments analogous to those of claim 2 are applicable for claim 21.
Regarding claim 24, arguments analogous to those of claim 6 are applicable for claim 24.
Regarding claim 25, arguments analogous to those of claim 7 are applicable for claim 25.
Regarding claim 26, arguments analogous to those of claim 8 are applicable for claim 26.
Regarding claim 27, arguments analogous to those of claim 9 are applicable for claim 27.
Regarding claim 28, arguments analogous to those of claim 10 are applicable for claim 28.
Regarding claim 29, arguments analogous to those of claim 11 are applicable for claim 29.
Regarding claim 30, arguments analogous to those of claim 12 are applicable for claim 30.
Regarding claim 31, arguments analogous to those of claim 13 are applicable for claim 31.
Regarding claim 35, arguments analogous to those of claim 17 are applicable for claim 35.
Regarding claim 36, arguments analogous to those of claim 18 are applicable for claim 36.
Regarding claim 37, arguments analogous to those of claim 19 are applicable for claim 37.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 – 5, 14 – 16, 22, 23, and 32 - 34 is/are rejected under 35 U.S.C. 103 as being obvious over Racape in view of Kotra et al (US 2020/0236351, hereafter Kotra).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

claim 3, Racape discloses the method of claim 1.
However, Racape does not explicitly teach further comprising encoding the selected intra prediction mode using N bits when the selected intra prediction mode is included in a first portion from remaining modes and using N+1 bits when the selected intra prediction mode is included in a second portion of the remaining modes.
In the same field of endeavor, Kotra discloses further comprising encoding the selected intra prediction mode using N bits when the selected intra prediction mode is included in a first portion from remaining modes and using N+1 bits when the selected intra prediction mode is included in a second portion of the remaining modes (¶ 48).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Racape in view of Kotra.  The advantage is increasing the coding efficiency for intra prediction.
As per claim 4, Racape discloses the method of claim 1.
However, Racape does not explicitly teach further comprising encoding the selected intra prediction mode using 5 bits when the selected intra prediction mode is one of a first three modes from remaining modes.
In the same field of endeavor, Kotra teaches further comprising encoding the selected intra prediction mode using 5 bits when the selected intra prediction mode is one of a first three modes from remaining modes (¶ 48).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Racape in view of Kotra.  The advantage is increasing the coding efficiency for intra prediction.
As per claim 5, Racape discloses the method of claim 1.

In the same field of endeavor, Kotra teaches further comprising encoding the intra prediction mode using 6 bits when the selected intra prediction mode is not one of a first three modes from remaining modes (¶ 48).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Racape in view of Kotra.  The advantage is increasing the coding efficiency for intra prediction.
As per claim 14, Racape discloses the method of claim 12.
However, Racape does not explicitly teach wherein the offset is added only to a first of two of the angular modes in the MPM list.
In the same field of endeavor, Kotra teaches wherein the offset is added only to a first of two of the angular modes in the MPM list (¶ 58).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Racape in view of Kotra.  The advantage is increasing the coding efficiency for intra prediction.
As per claim 15, Racape discloses the method of claim 1.
However, Racape does not explicitly teach further comprising filling initial modes of a remaining mode list using modes of neighboring blocks not immediately adjacent to the current block.

Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Racape in view of Kotra.  The advantage is increasing the coding efficiency for intra prediction.
As per claim 16, Racape discloses the method of claim 1.
However, Racape does not explicitly teach further comprising filling initial modes of a remaining modes list using modes of second tier neighbors of the current block instead of first tier neighbors.
In the same field of endeavor, Kotra teaches further comprising filling initial modes of a remaining modes list using modes of second tier neighbors of the current block instead of first tier neighbors (¶ 48).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Racape in view of Kotra.  The advantage is increasing the coding efficiency for intra prediction.
Regarding claim 22, arguments analogous to those of claim 4 are applicable for claim 22.
Regarding claim 23, arguments analogous to those of claim 5 are applicable for claim 23.
Regarding claim 32, arguments analogous to those of claim 14 are applicable for claim 32.
claim 33, arguments analogous to those of claim 15 are applicable for claim 33.
Regarding claim 34, arguments analogous to those of claim 16 are applicable for claim 34.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487